Exhibit 10.2
LIGHTING SCIENCE GROUP CORPORATION
2100 McKinney Ave., Suite 1515
Dallas, Texas 75201
February 13, 2009
Pegasus Partners IV, L.P.
505 Park Avenue, 22nd Floor
New York, New York 10022

RE:   Promissory Note in Favor of Pegasus Partners IV, L.P.

Ladies and Gentlemen:
This letter agreement (this “Letter Agreement”) is delivered to Pegasus Partners
IV, L.P., a Delaware limited partnership (“Pegasus”), in connection with the
making of that certain Promissory Note, executed as of the date hereof by
Lighting Science Group Corporation, a Delaware corporation (the “Company”), and
payable to the order of Pegasus (the “Promissory Note”).
In connection with, and in consideration of, the agreements contained herein and
in the Promissory Note, the Company and Pegasus hereby agree as follows:

  1.   The Company agrees to use its best efforts to conduct a rights offering
during the second fiscal quarter of 2009 (the “Offering”) for preferred or
common stock of the Company, the net proceeds of which would raise approximately
Thirty Million Dollars ($30 million), upon the terms in that certain Summary of
Terms attached hereto as Exhibit A. The parties acknowledge and agree that the
bracketed items and blanks contained in the attached Summary of Terms will be
completed in good faith based upon market conditions at the time of the
Offering.     2.   Subject to Paragraph 16 of the Promissory Note, the net cash
proceeds of any Offering shall be applied to payment of: (i) the unpaid
principal amount of the Promissory Note, together with accrued interest thereon;
(ii) the unpaid principal amount of the Company’s outstanding unsecured bridge
loans, together with accrued interest thereon; (iii) the anticipated cash needs
of the Company during 2009, net of other available financings; and (iv) the
Company’s outstanding borrowings that are guaranteed by Pegasus or an affiliate
of Pegasus.

This Letter Agreement may be executed by facsimile signature and in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



If the above correctly sets forth the parties’ agreement, please execute this
Letter Agreement in the space provided below.

            Very truly yours,

LIGHTING SCIENCE GROUP CORPORATION
        By:   /s/ Stephen Hamilton         Name:   Stephen Hamilton       
Title:   Vice President — Finance     

ACCEPTED AND AGREED THIS 13th DAY OF FEBRUARY, 2009

          PEGASUS PARTNERS IV, L.P.
      By:   PEGASUS INVESTORS IV, LP,
its general partner               By:   PEGASUS INVESTORS IV GP, L.L.C.,
its general partner               By:   /s/ Richard Weinberg         Name:  
Richard Weinberg        Title:   Vice President     

Signature Page to Letter Agreement



--------------------------------------------------------------------------------



 



         

Exhibit A
Summary of Terms

 



--------------------------------------------------------------------------------



 



SUMMARY OF TERMS
RIGHTS OFFERING OF SERIES D PREFERRED STOCK
OF
LIGHTING SCIENCE GROUP CORPORATION (the “Company”)
FEBRUARY 13, 2009
I. SUMMARY OF TERMS OF RIGHTS TO BE OFFERED

     
Term of Offering:
  The offering will remain open for a period of 30 days. The offering will
commence upon the effectiveness of a registration statement filed pursuant to
the Securities Act of 1933, as amended.
 
   
Type of Security Underlying Subscription Right:
  Series D Non-Convertible Preferred Stock (the “Series D Preferred”) and
attached Warrants (the “Warrants”).
 
   
Purchase Price:
  Each whole subscription right will entitle the holder to purchase one share of
Series D Preferred and one Warrant to purchase Common Stock for $[___] (the
“Original Purchase Price”).
 
   
Eligible Participants:
  Holders of record of the Company’s (i) Common Stock, (ii) 6% Convertible
Preferred Stock, (iii) Series B Preferred Stock, and (iv) Warrants will receive
one subscription right for every one share of Common Stock issued or issuable to
such holder on the record date. In addition, each employee of the Company will
be entitled to participate in the offering for an amount of up to 10% (in the
aggregate) of the rights offered to the above security holders; provided, that
the source of the allocation of these rights would be determined at the time of
the offering. Each Eligible Participant will also have the right to subscribe
for an over-allocation of up 200% of the original number of rights issued to
such Eligible Participant. Eligible Participants that subscribe for any shares
pursuant to such over-allocation right will receive compensation customary to
that payable pursuant to a back stop arrangement.
 
   
Transfer of Subscription Right:
  Except with respect to transfers by Eligible Participants to their respective
affiliates, the subscription rights will not be transferable.

 



--------------------------------------------------------------------------------



 



II. SUMMARY OF TERMS OF SERIES D PREFERRED STOCK

     
Dividends:
  The Series D Preferred will be entitled to a cumulative annual dividend of
25%. 17% of such dividend (the “Exercise Price Accrual”) will be credited for
the account of the holder and would be available at any time to the holder
solely for purposes of satisfying the exercise price payable upon exercise of
the Warrants issued in conjunction therewith. Notwithstanding the foregoing, in
no event will the holders of Series D Preferred be entitled to an aggregate
Exercise Price Accrual that is greater than 100% of the aggregate exercise price
of the Warrants. In the event that all or any portion of the Warrants are
exercised by a holder thereof prior to the eighth anniversary of the date of
issuance (the “Redemption Date”), the cumulative annual dividend on an equal
number of shares of Series D Preferred held by such holder would immediately be
reduced to 8% (the “Liquidation Preference Accrual”).
 
   
Liquidation Preference:
  In the event of any liquidation, dissolution, winding up or Change of Control
(as defined below) of the Company (a “Liquidation Event”), holders of the
Series D Preferred will be subordinated to the liquidation preferences of the
holders of the Company’s 6% Convertible Preferred Stock, Series B Preferred
Stock and Series C Preferred Stock but will be entitled to receive, in
preference to the holders of Common Stock, an amount for each share of Series D
Preferred (the “Liquidation Amount”) equal to the Original Purchase Price plus
the accrued and unpaid Liquidation Preference Accrual as if such holder had held
the Series D Preferred until the Redemption Date. If, after payment of the full
amount of the liquidation preferences of the holders of the 6% Convertible
Preferred Stock, Series B Preferred Stock and Series C Preferred Stock, the
assets of the Company are insufficient to permit payment of the full Liquidation
Amount to all holders of Series D Preferred, then the available assets will be
distributed ratably to the holders of the Series D Preferred in proportion to
the Liquidation Amount each such holder would otherwise be entitled to receive.
In addition, upon the occurrence of a Liquidation Event,

 



--------------------------------------------------------------------------------



 



     
 
  the accrued and unaccrued Exercise Price Accrual (reduced by any amounts
applied by the holder to the payment of the exercise price in conjunction with
any Warrants exercised by such holder prior to the date of the Liquidation
Event) will be credited for the account of each holder of Series D Preferred as
if such holder had held the Series D Preferred until the Redemption Date.
 
   
 
  “Change of Control” means (a) the sale, conveyance or disposition of all or
substantially all of the assets of the Company (other than pursuant to a joint
venture arrangement or other transaction in which the Company receives at least
fifty percent (50%) of the voting equity in another entity or a general
partnership); (b) the effectuation of a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of (other than as a direct result of normal, uncoordinated
trading activities in the Common Stock generally); (c) the consolidation, merger
or other business combination of the Company with or into any other entity,
immediately following which the prior stockholders of the Company fail to own,
directly or indirectly, at least fifty percent (50%) of the voting equity of the
surviving entity; (d) a transaction or series of transactions in which any
Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) acquires more than fifty percent (50%) of the voting equity of the
Company; (e) the replacement of a majority of the Board of Directors with
individuals who were not nominated or elected by at least a majority of the
directors at the time of such replacement; or (f) a transaction or series of
transactions that constitutes or results in a “going private transaction” (as
defined in Section 13(e) of the Exchange Act and the regulations of the
Commission issued thereunder).
 
   
Redemption:
  The Series D Preferred will not be callable by the Company prior to the
Redemption Date. Upon the Redemption Date, the Series D Preferred will be
redeemed by the Company, and the Company will pay each holder of Series D
Preferred an amount equal to the Original Purchase Price plus the Liquidation
Preference Accrual (reduced by any amounts applied by the holder to the payment
of the exercise price in

 



--------------------------------------------------------------------------------



 



     
 
  conjunction with any Warrants exercised by such holder prior to the Redemption
Date). Upon any Change of Control occurring prior to the Redemption Date, the
Series D Preferred will be redeemed by the Company, and the Company will pay
each holder of Series D Preferred the Liquidation Amount.
 
   
 
  Upon any such redemption, the aggregate amount of the Exercise Price Accrual
(reduced by any amounts applied by the holder to the payment of the exercise
price in conjunction with any Warrants exercised by such holder prior to the
Redemption Date) will remain credited for the account of the holder and all
unexercised Warrants held by such holder will remain outstanding.
 
   
Conversion:
  The Series D Preferred will not be convertible into any other securities of
the Company.
 
   
Voting Rights
  Except as required by law, the holders of the Series D Preferred will not have
voting rights.

III. SUMMARY OF TERMS OF WARRANTS

     
Exercise Price:
  $6.00 per share of Common Stock.
 
   
Term:
  Warrants will be exercisable at any time after the date of issuance and will
have a term of 12 years.
 
   
Exercise:
  Warrants will be exercisable by paying an amount equal to the Exercise Price
multiplied by the number of Warrant Shares. The Exercise Price will be payable
by means of a cash payment; provided, that the aggregate amount payable upon
exercise of the Warrants will be reduced by: (i) the Exercise Price Accrual that
is credited to the account of the holder as of the date of exercise, if any;
(ii) at the holder’s option, any portion of the Liquidation Preference Accrual
otherwise payable to the holder as of the date of exercise; and (iii) at the
holder’s option and upon surrender of a certificate or certificates representing
shares of Series D Preferred Stock, the Original Purchase Price multiplied by
the number of shares of Series D Preferred Stock surrendered.

 



--------------------------------------------------------------------------------



 



     
Transfer:
  The Warrants will only be transferable if the corresponding shares of Series D
Preferred are also transferred.

 